Citation Nr: 0638060	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for spondylosis and degenerative disc disease L3-L4 
(low back disability).

2.  Entitlement to a disability rating in excess of 40 
percent for right lower extremity radiculopathy associated 
with spondylosis and degenerative disc disease L3-L4 (right 
lower radiculopathy).

3.  Entitlement to an effective date earlier than October 30, 
2003, for the assignment of a 40 percent evaluation for the 
veteran's low back disability.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, and again from June 1973 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February, July, and September 2004, 
and February 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that increased the evaluation of the veteran's service-
connected low back disability from 20 to 40 percent 
disabling, granted service connection for right lower 
radiculopathy, initially evaluated as 10 percent disabling 
but later increased to 40 percent disabling, and denied 
entitlement to TDIU.  The veteran perfected a timely appeal 
of these decisions, challenging the denial of entitlement to 
TDIU, the evaluations for his low back disability and right 
lower radiculopathy, and challenging the effective date of 
the 40 percent evaluation for his low back disability.

The Board observes that the veteran appointed Mr. Richard A. 
LaPointe, Attorney-at Law, to represent him before VA.  Mr. 
LaPointe has retired from the practice of law, which means 
that Mr. LaPointe can no longer be recognized as the 
veteran's representative in this case.  In October 2006, the 
Board sent the veteran a letter to this effect to his latest 
address of record and offered him the opportunity to either 
represent himself or appoint another representative.  Since 
the veteran has not responded to the October 2006 letter, the 
Board assumes that the veteran wishes to represent himself 
before VA.


FINDINGS OF FACT

1.  The veteran's low back disability is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

2.  The veteran's right lower radiculopathy is not productive 
of severe incomplete paralysis with marked musculature 
atrophy or complete paralysis, with foot dangle and drop, no 
possible active movement of muscles below the knee, and 
weakened  or (very rarely) lost flexion.

3.  The veteran's claim of entitlement to a higher evaluation 
for his service-connected low back disability was received on 
October 30, 2003.

4.  In a February 2004 rating decision, the RO increased the 
evaluation of the veteran's service-connected low back 
disability to 40 percent disabling, effective October 30, 
2003, the date of receipt of the claim.

5.  The medical evidence shows that the veteran is 
unemployable solely by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
spondylosis and degenerative disc disease L3-L4 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5237, 5243 
(2005).

2.  The criteria for the assignment of a disability rating in 
excess of 40 percent for right lower extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a; Diagnostic Code 8520 (2005).

3.  The criteria for an effective date earlier than October 
30, 2003, for the assignment of a 40 percent disability 
rating for spondylosis and degenerative disc disease L3-L4 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2005).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in November 
2003 and May 2004, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher evaluation for his service-connected low back 
disability and for entitlement to TDIU.  With respect to his 
increased rating claim, the veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran's service-connected 
disability had gotten worse.  The veteran was told that this 
evidence may consist of recent (preferably within the past 
twelve months) medical records.  And the veteran was also 
generally invited to send information or evidence to VA that 
may support his claim.

By way of February, July, and September 2004, and February 
2005 rating decisions, September 2004, and February and March 
2005 Statements of the Case (SOC), and a February 2005 
Supplemental Statement of the Case (SSOC), the veteran was 
advised of the basic law and regulations governing his 
claims, and the basis for the decisions regarding his claims.  
These documents, along with the RO's VCAA and development 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of the 
Court's decision also applies to the claims at issue here.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's increased rating and 
earlier effective date claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  And with respect to the 
veteran's claim of entitlement to TDIU, given the favorable 
outcome of the appellant's claim taken below, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Thus, any prejudice to the appellant in proceeding 
with the claim would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
employment records, post-service medical records, VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claim.  The Board also notes 
that the veteran's claim was remanded by the Board for 
further development. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased schedular evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.	Low back disability.

In this case, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5243.  
Under Diagnostic Code 5243, the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

In addition, the veteran's back condition may be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
which provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching, in the 
area of the spine affected by the residuals of injury or 
disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case consists of two VA 
examinations, dated in December 2003 and October 2004, as 
well as private medical treatment records.

The veteran's private treatment records indicate that, after 
he injured his back in the service, his condition worsened 
until he underwent a diskectomy at L3-4 and L4-5 in October 
1990.  Afterwards, the veteran was treated conservatively 
with medication and physical therapy.

The veteran's treatment records indicate that the veteran 
continued to suffer low back pain off and on and, in April 
2001, was noted to have pain that radiated to the veteran's 
right buttocks and sometimes the left leg as well.  A 
February 2003 treatment note indicated that the veteran was 
found to have residual mild to moderate right foot drop as a 
result of his lumbar disc disease.  This note also indicated 
that the veteran's low back pain was very intermittent and 
that no further surgeries or interventions were contemplated.  
A May 2003 treatment note indicated that the veteran was in 
need of a neurological investigation, but that the veteran 
was resistant to the idea.  A June 2003 treatment report 
noted a worsening of the veteran's low back pain and right 
leg pain secondary to some carpentry work that the veteran 
had been doing around his home.  The physician indicated that 
the veteran had lost power in his quadriceps and also noted 
that the veteran had an old foot drop.  He indicated that the 
veteran was beginning to develop herniation at the level of 
his previous surgery and referred the veteran for a repeat 
MRI.  An MRI dated in July 2003 revealed multiple 
abnormalities at L4-5, including extensive postoperative 
enhancing scar, severe spondylotic changes, and right 
foraminal stenosis; moderately severe degenerative changes 
and hypertrophic changes at L5-S1; severe degenerative 
narrowing and hypertrophic changes at L3-4 plus mild 
asymmetrical foraminal stenosis.  

In December 2003, the veteran was afforded a VA examination 
in connection with his claim.  The examiner indicated that 
the veteran's claims file was reviewed in connection with the 
examination and his medical history was noted for the record.  
The examiner indicated that the veteran continues with 
chronic constant low back pain that radiates down his right 
lower extremity from the buttock to the calf and at times 
into his big toe.  The veteran was indicated to get some 
relief from medication, but was never pain free.  The veteran 
indicated that standing for more than 20 minutes caused 
increasing pain in his back and right lower extremity, but 
that he could walk up to one mile without increasing the 
level of pain.  The veteran indicated no bowel or bladder 
incontinence.  The veteran was noted to walk with a slapping 
gait with slapping of his right foot.  Upon examination, the 
examiner found no gross deformity of the lower back  and no 
pain on palpation.  Range of motion testing revealed flexion 
from the waist of 0-30 degrees, extension of 0-10 degrees, 
left lateral flexion of 0-20 degrees, right lateral flexion 
of 0-30 degrees, and left and right rotation of 0-35 degrees.  
At the ends of these degrees, the examiner indicated that the 
veteran experiences pain.  The veteran was able to stand on 
his toes, but not his right heel.  Deep tendon reflexes were 
1+ on the left and absent of the right at the knee and ankle.  
Light touch sensation and pinprick sensation were diminished 
on the lateral aspect of the right lower extremity from the 
midcalf to the foot.  Strength was 5/5 on the left lower 
extremity and 3/5 on the right.  Straight leg raises were 10 
degrees on the right and 45 degrees on the left.  The veteran 
was diagnosed with a history of herniated nucleus pulpous at 
L4-L5 status post diskectomy with resultant right foot drop, 
severe degenerative narrowing at the disc spaces, 
degenerative and hypertrophic changes at the endplates at L3-
L4, and right lower extremity radiculopathy secondary to 
severe degenerative changes.  

In October 2004, the veteran was again examined by VA in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed.  The examiner indicated 
that the veteran suffers constant low back and right lower 
extremity pain, intensified with prolonged sedentary 
positioning and aggravated with weight-bearing.  The veteran 
was noted to be on multiple medications for pain.  The 
examiner noted that there were no flare-ups as such, just 
day-to-day, moment-to-moment discomfort.  Upon examination, 
the veteran was noted to have obvious right foot drop.  A 
well-healed lumbar surgical scar was noted, as well as 
significant lumbar paravertebral muscle spasm.  Range of 
motion was flexion of 0-25 degrees with pain throughout the 
maneuver, extension of 0-10 degrees with pain at the end 
point, and right side bends of 0-20 degrees and left side 
bends of 0-15 degrees with pain at the end points.  Rotation 
was not attempted.  The veteran was indicated to have absent 
right ankle and knee jerk, and 1+ left ankle and knee jerk.  
Muscle strength tested significantly diminished on the right 
lower extremity.  Sensation revealed diminished sensation to 
pinprick L4-5 distribution on the right.  The examiner also 
indicted that weight-bearing of 10 minutes or so may markedly 
reduce his range of motion secondary to pain, but the 
examiner indicated that he was not able to identify 
percentages.  The veteran was diagnosed as status post L4-5 
diskectomy with residual advanced degenerative joint and disc 
disease, lumbar spine, with associated right foot drop brace 
and ongoing L4-5 radiculopathy.  The examiner also indicated 
that the veteran was not employable, either for his usual 
occupation as a guard/attendant in the prison system or a 
trade such as carpentry.
 
Based on the foregoing, the Board finds that the weight of 
the evidence will not support an evaluation in excess of 40 
percent under Diagnostic Codes 5237 and 5243. 

Under Diagnostic Code 5237, an evaluation in excess of 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  Based on the medical evidence set forth above, such 
is not the case with the veteran.  A higher evaluation under 
this code is therefore not warranted.

Under Diagnostic Code 5243, an evaluation in excess of 40 
percent is available only where there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Again, the medical evidence in this 
case, while noting pain and limitation of motion, does not 
indicate that the veteran has suffered the incapacitating 
episodes required for a higher evaluation.  

Notably, under Diagnostic Code 5243, separate evaluations of 
neurologic manifestations are warranted to the extent that 
these are manifestations of his disc pathology.  In this 
regard, the Board notes that the veteran has been service-
connected for right lower radiculopathy, evaluated as 40 
percent disabling.  Thus, the veteran's serious neurologic 
symptoms have already been taken into consideration.  

Finally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45), in order to determine whether an 
increased evaluation may be warranted for his low back 
disability.  While recognizing that the veteran has pain, as 
described above, the record reflects no objective evidence of 
additional impairment of his back upon clinical examination, 
as caused by such pain.  In addition, no specific weakness or 
fatigability was noted in connection with his condition, and 
there is no indication in the record that the veteran suffers 
incoordination or functional loss that may warrant a finding 
of additional functional loss beyond that which is 
objectively shown.  While the October 2004 VA examiner noted 
that weight-bearing in excess of 10 minutes may produce 
additional limitation of motion, he also indicated that the 
veteran did not suffer flare-ups, but rather suffered 
constant symptoms.  There are also no findings of record 
supporting additional loss in addition to that shown 
objectively.  Additional evaluation in consideration of 
DeLuca and applicable VA code provisions has already been 
considered and additional consideration is not warranted.  
See also 38 C.F.R. § 4.7.


B.  Right lower radiculopathy.

The veteran's right lower radiculopathy is currently 
evaluated under Diagnostic Code 8520.  Under this code, 
incomplete paralysis of the sciatic nerve will be evaluated 
as 10 percent disabling if found to be mild, 20 percent 
disabling if found to be moderate, 40 percent disabling if 
found to be moderately severe, and 60 percent disabling if 
found to be severe with marked muscular atrophy.  Complete 
paralysis with be evaluated as 80 percent disabling if the 
foot dangles and drops, with no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  

As noted above, the veteran was afforded two VA examinations 
in connection with his back and right lower radiculopathy.  

In December 2003, the veteran was afforded a VA examination 
in connection with his claim.  The examiner indicated that 
the veteran's claims file was reviewed in connection with the 
examination and his medical history was noted for the record.  
The examiner indicated that the veteran continues with 
chronic constant low back pain that radiates down his right 
lower extremity from the buttock to the calf and at times 
into his big toe.  The veteran was indicated to get some 
relief from medication, but was never pain free.  The veteran 
indicated that standing for more than 20 minutes caused 
increasing pain in his back and right lower extremity, but 
that he could walk up to one mile without increasing the 
level of pain.  The veteran indicated no bowel or bladder 
incontinence.  The veteran was noted to walk with a slapping 
gait with slapping of his right foot.  Upon examination, the 
examiner found no gross deformity of the lower back  and no 
pain on palpation.  Range of motion testing revealed flexion 
from the waist of 0-30 degrees, extension of 0-10 degrees, 
left lateral flexion of 0-20 degrees, right lateral flexion 
of 0-30 degrees, and left and right rotation of 0-35 degrees.  
At the ends of these degrees, the examiner indicated that the 
veteran experiences pain.  The veteran was able to stand on 
his toes, but not his right heel.  Deep tendon reflexes were 
1+ on the left and absent of the right at the knee and ankle.  
Light touch sensation and pinprick sensation were diminished 
on the lateral aspect of the right lower extremity from the 
midcalf to the foot.  Strength was 5/5 on the left lower 
extremity and 3/5 on the right.  Straight leg raises were 10 
degrees on the right and 45 degrees on the left.  The veteran 
was diagnosed with a history of herniated nucleus pulpous at 
L4-L5 status post diskectomy with resultant right foot drop, 
severe degenerative narrowing at the disc spaces, 
degenerative and hypertrophic changes at the endplates at L3-
L4, and right lower extremity radiculopathy secondary to 
severe degenerative changes.  

In October 2004, the veteran was again examined by VA in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed.  The examiner indicated 
that the veteran suffers constant low back and right lower 
extremity pain, intensified with prolonged sedentary 
positioning and aggravated with weight-bearing.  The veteran 
was noted to be on multiple medications for pain.  The 
examiner noted that there were no flare-ups as such, just 
day-to-day, moment-to-moment discomfort.  Upon examination, 
the veteran was noted to have obvious right foot drop.  A 
well-healed lumbar surgical scar was noted, as well as 
significant lumbar paravertebral muscle spasm.  Range of 
motion was flexion of 0-25 degrees with pain throughout the 
maneuver, extension of 0-10 degrees with pain at the end 
point, and right side bends of 0-20 degrees and left side 
bends of 0-15 degrees with pain at the end points.  Rotation 
was not attempted.  The veteran was indicated to have absent 
right ankle and knee jerk, and 1+ left ankle and knee jerk.  
Muscle strength tested significantly diminished on the right 
lower extremity.  Sensation revealed diminished sensation to 
pinprick L4-5 distribution on the right.  The examiner also 
indicted that weight-bearing of 10 minutes or so may markedly 
reduce his range of motion secondary to pain, but the 
examiner indicated that he was not able to identify 
percentages.  The veteran was diagnosed as status post L4-5 
diskectomy with residual advanced degenerative joint and disc 
disease, lumbar spine, with associated right foot drop brace 
and ongoing L4-5 radiculopathy.  The examiner also indicated 
that the veteran was not employable, either for his usual 
occupation as a guard/attendant in the prison system or a 
trade such as carpentry.

Based on the foregoing, an evaluation in excess of 40 percent 
for right lower radiculopathy is not in order.  In order to 
warrant a higher evaluation under Diagnostic Code 8520, the 
medical evidence must support a finding of incomplete 
paralysis of the sciatic nerve that is severe with marked 
muscular atrophy, or complete paralysis where the foot 
dangles and drops, with no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Here, there is no indication in the 
record that the veteran's right lower right ankle disability 
is productive of complete paralysis of the sciatic nerve.  In 
addition, the medical in this case indicates that the veteran 
walks with a slapping gait with slapping of his right foot.  
The veteran was able to stand on his toes, but not his right 
heel.  Deep tendon reflexes were1+ on the left and absent of 
the right at the knee and ankle.  Light touch sensation and 
pinprick sensation were diminished on the lateral aspect of 
the right lower extremity from the midcalf to the foot.  
Strength was 5/5 on the left lower extremity and 3/5 on the 
right.  Straight leg raises were 10 degrees on the right and 
45 degrees on the left.  These symptoms, while they do 
indicate diminished muscular strength on the right, do not 
describe marked muscular atrophy.  In addition, neither VA 
examiner indicated that the veteran's right lower 
radiculopathy was severe.

C.  Extraschedular evaluation.

The record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disabilities so as to 
warrant assignment of higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that there 
is no showing that the veteran's disabilities have resulted 
in marked interference with employment.  In addition, there 
is no showing that the disabilities have necessitated 
frequent periods of hospitalization, or that they have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier effective date for low back disability.

The record shows that the veteran's claim of entitlement to a 
higher evaluation for his service-connected low back 
disability was received at the RO on October 30, 2003.  In a 
February 2004 rating decision, the RO increased the 
evaluation of the veteran's low back disability to 40 percent 
disabling, effective October 30, 2003, the date of receipt of 
the claim.  

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As noted above, the veteran asserted a claim of entitlement 
to a higher evaluation for low back disability on October 30, 
2003.  While the Board notes that the veteran's file contains 
medical records dating prior to October 30, 2003, these 
records do not support a 40 percent evaluation for the 
veteran's condition prior to this date.  As noted above, 
treatment records dated prior to October 2003 indicate that 
the veteran continued to suffer low back pain off and on.  In 
April 2001, the veteran was noted to have pain that radiated 
to the veteran's right buttocks and sometimes the left leg as 
well.  A February 2003 treatment note indicated that the 
veteran was found to have residual mild to moderate right 
foot drop as a result of his lumbar disc disease.  This note 
also indicated that the veteran's low back pain was very 
intermittent and that no further surgeries or interventions 
were contemplated.  A May 2003 treatment note found that the 
veteran was in need of a neurological investigation, but that 
the veteran was resistant to the idea.  A June 2003 treatment 
report noted a worsening of the veteran's low back pain and 
right leg pain secondary to some carpentry work that the 
veteran had been doing around his home.  The physician 
indicated that the veteran had lost power in his quadriceps 
and also noted that the veteran had an old foot drop.  He 
indicated that the veteran was beginning to develop 
herniation at the level of his previous surgery and referred 
the veteran for a repeat MRI.  An MRI dated in July 2003 
revealed multiple abnormalities at L4-5, including extensive 
postoperative enhancing scar, severe spondylotic changes, and 
right foraminal stenosis; moderately severe degenerative 
changes and hypertrophic changes at L5-S1; severe 
degenerative narrowing and hypertrophic changes at L3-4 plus 
mild asymmetrical foraminal stenosis. 

While this medical evidence does indicate that the veteran's 
condition was beginning to worsen, especially through the 
summer months of 2003, there is nothing in these records 
indicating that the veteran's condition was manifest by 
favorable or unfavorable ankylosis of the spine, or that he 
suffered incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, as would be required for a higher evaluation prior 
to October 2003.

Based on 38 U.S.C.A. § 5110, therefore, the RO granted the 
earliest effective date for the 40 percent evaluation for the 
veteran's low back disability that the law allows.

Here, the Board also notes that any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  It could be argued, therefore, that 
records of the veteran's care for his condition prior to 
October 30, 2003 may serve as a claim of increased rating.  
The Board also notes, however, that "[t]he mere presence of 
the medical evidence [in the record] does not establish an 
intent on the part of the veteran" to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Records of the veteran's treatment for 
low back disability dated prior to filing his claim, 
therefore, cannot by themselves serve as a claim for 
increased rating.  The mere receipt of medical records cannot 
be construed as an informal claim.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

For the foregoing reasons, the veteran's claim of entitlement 
to an effective date earlier than October 30, 2003, for the 
assignment of a 40 percent evaluation for the veteran's 
service-connected low back disability must be denied.







IV.  TDIU.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's service-connected disabilities consist of 
spondylosis and degenerative disc disease L3-L4, rated as 40 
percent disabling, and right lower extremity radiculopathy 
associated with spondylosis and degenerative disc disease L3-
L4, also rated as 40 percent disabling.  The veteran has a 
combined evaluation for compensation of 60 percent.  The 
Board also notes that the service-connected disabilities are 
based on the same condition.  Based on the foregoing, the 
Board notes that the veteran satisfies the numerical rating 
requirements set forth in 38 C.F.R. § 4.16.  

The question next becomes whether the veteran is unable to 
engage in substantially gainful employment solely due to his 
service-connected disabilities.  

The evidence in this case indicates that the veteran was let 
go from his job as a federal corrections officer due to his 
low back disability.  The record also details the rather 
debilitating and limiting symptoms of the veteran's service-
connected disabilities.  On the specific question of 
employability, the October 2004 VA examiner was asked to 
opine regarding this question.  He responded by stating that 
the veteran was not employable, either for his usual 
occupation as a guard/attendant in the prison system or a 
trade such as carpentry.  An additional opinion was sought on 
this question in November 2004 from the same examiner that 
examined the veteran in October 2004.  Specifically, the 
examiner was asked to assess the affects of medication on the 
veteran's ability to work.  The examiner indicated that use 
of acetaminophen for pain control should not impact the 
veteran's ability to work.  The examiner also indicated, 
however, that the veteran had at times been prescribed oral 
narcotics for pain control and that it is conceivable that at 
that time the veteran's ability to work could be impacted 
negatively by use of narcotics.

In light of the foregoing therefore, and resolving all 
reasonable doubts in the veteran's favor, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for spondylosis and degenerative disc disease L3-L4 (low back 
disability) is denied.

Entitlement to a disability rating in excess of 40 percent 
for right lower extremity radiculopathy associated with 
spondylosis and degenerative disc disease L3-L4 (right lower 
radiculopathy) is denied.

Entitlement to an effective date earlier than October 30, 
2003, for the assignment of a 40 percent disability rating 
for spondylosis and degenerative disc disease L3-L4 is 
denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the provisions 
governing the award of monetary benefits.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


